Exhibit 10.1
(CA TECHNOLOGIES LOGO) [y91461y9146101.gif]
May 18, 2011
Richard Beckert
80 Standish Drive
Ridgefield, CT 06877
Dear Rich:
Congratulations! CA Technologies (“CA”) is pleased to offer you the position of
Executive Vice President, Chief Financial Officer (“CFO”) at our Islandia, New
York office. Your new role will be effective May 18, 2011 (the “Start Date”) and
you will report to the Company’s Chief Executive Officer (“CEO”). Executive
Management of CA will recommend to the Board that you be elected to the office
of Executive Vice President on or shortly after your start date.
Effective your Start Date your compensation will comprise three main components:
(1) an annual base salary of USD $500,000 paid semi-monthly (or otherwise in
accordance with our general U.S. payroll practices); (2) an annual performance
cash award target of USD $500,000, which will be prorated based on CA’s
Executive Compensation Plan rules; and (3) a long-term performance equity target
of USD $1,000,000. Your eligibility to receive the annual performance cash award
and long-term performance equity award will be subject to the terms and
conditions of the Company’s Executive Compensation Plan which is set by the
Compensation and Human Resources Committee of the Company’s Board of Directors.
In accordance with CA’s policy, your employment will continue to be at-will,
which means that either you or the Company many terminate your employment at any
time for any reason. Upon termination of your employment for any such reason
whatsoever, the Company shall have no further obligations to you other than
those set forth in this Letter. The effective date of your employment
termination will be referred to herein as the “Termination Date.”

 



--------------------------------------------------------------------------------



 



In the event that you terminate your employment prior to April 1, 2015 for Good
Reason (as defined in Appendix A) or the Company terminates your employment
without Cause (as defined in Appendix A), other than as a result of your death
or disability (within the meaning of the Company’s long-term disability program
then in effect), subject to your execution, delivery and non-revocation, within
fifty-five (55) days following the Termination Date, of a valid and effective
release and waiver in a form satisfactory to the Company, the Company will pay
you a lump sum cash amount equal to 1x your annual base salary in effect on your
Termination Date, such lump sum payment to be made no later than the sixtieth
(60th) day (or the next following business day if the sixtieth (60th) day is not
a business day) following the Termination Date. Additionally, you will be
eligible to receive a portion of any outstanding annual performance cash
incentive award provided that such payment (i) shall be made only after the end
of the applicable performance cycle, (ii) shall be based upon the actual
performance of the Company achieved as determined in the sole discretion of the
Company (provided, however, that negative discretion shall only be applied if,
and to the extent, it is applied generally to the executive management team) and
(iii) shall be pro-rated for the portion of the performance cycle that you have
completed through the Termination Date. The terms relating to the treatment of
the annual performance cash incentive award shall not be construed to accelerate
the vesting of any long-term performance award including the one-year and
three-year performance share award).
Except as expressly provided herein upon termination of your employment for any
reason, your rights with respect to any shares of restricted stock or options to
purchase shares of CA, Inc. common stock held by you as of the Termination Date,
shall be subject to the applicable rules of the CA, Inc. Incentive Plan (or
successor plan) (the “Incentive Plan”) or award agreement under which such
restricted stock or options were granted. Unless otherwise indicated in your
award agreement, in accordance with the terms of the Incentive Plan you will
have the lesser of ninety (90) days from the Termination Date or until the
expiration date to exercise any vested but unexercised options as of the
Termination Date. In addition, upon the termination of your employment for any
reason, the Company shall pay to you your Base Salary through the Termination
Date. Any vested benefits and other amounts that you are otherwise entitled to
receive under any employee benefit plan, policy, practice or program of the
Company or any of its affiliates shall be payable in accordance with such
employee benefit plan, policy, practice or program as the case may be, provided
that you shall not be entitled to receive any other payments or benefits in the
nature of severance or termination pay.
You shall continue to participate in all retirement, welfare, benefit plans and
receive perquisites generally made available to senior employees of the Company.
In addition you will continue to be eligible for a housing allowance in
accordance with the Company’s housing policy.

 



--------------------------------------------------------------------------------



 



Subject to the approval of the Compensation Committee your level of
participation in the Change in Control Severance Policy will change (the “CIC
Severance Policy”) from a Schedule C participant to a Schedule A participant
corresponding to the role of CFO; provided, however, you will not be eligible
for benefits provided pursuant to Section 4(g) of the CIC Severance Policy
relating to any Excise Tax Gross-Up. Any payments and benefits provided to you
pursuant to the CIC Severance Policy will reduce (but not below zero) the
corresponding payment or benefit provided under this Letter. It is the intent of
this provision to pay or to provide you with the greater of the two payments or
benefits but not to duplicate them.
Congratulations on your appointment to Chief Financial Officer.
Sincerely,
-s- Guy A. Di Lella [y91461y9146102.gif]
Guy A. Di Lella
Chief Human Resources Officer

 



--------------------------------------------------------------------------------



 



Appendix A
     For purposes of this Agreement, “Cause” means any of the following:
     (1) The Employee’s continued failure, either due to willful action or as a
result of gross neglect, to substantially perform his duties and
responsibilities to the Company and its affiliates (the “Group”) under this
Agreement (other than any such failure resulting from the Employee’s incapacity
due to physical or mental illness) that, if capable of being cured, has not been
cured within thirty (30) days after written notice is delivered to the Employee,
which notice specifies in reasonable detail the manner in which the Company
believes the Employee has not substantially performed his duties and
responsibilities.
     (2) The Employee’s engagement in conduct which is demonstrably and
materially injurious to the Group, or that materially harms the reputation or
financial position of the Group, unless the conduct in question was undertaken
in good faith on an informed basis with due care and with a rational business
purpose and based upon the honest belief that such conduct was in the best
interest of the Group.
     (3) The Employee’s indictment or conviction of, or plea of guilty or nolo
contendere to, a felony or any other crime involving dishonesty, fraud or moral
turpitude.
     (4) The Employee’s being found liable in any SEC or other civil or criminal
securities law action or entering any cease and desist order with respect to
such action (regardless of whether or not he admits or denies liability).
     (5) The Employee’s breach of his fiduciary duties to the Group which may
reasonably be expected to have a material adverse effect on the Group. However,
to the extent the breach is curable, the Company must give the Employee notice
and a reasonable opportunity to cure.
     (6) The Employee’s (i) obstructing or impeding, (ii) endeavoring to
influence, obstruct or impede or (iii) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, the Employee’s failure to waive
attorney-client privilege relating to communications with his own attorney in
connection with an Investigation shall not constitute “Cause”.
     (7) The Employee’s purposely withholding, removing, concealing, destroying,
altering or by any other means falsifying any material which is requested in
connection with an Investigation.

 



--------------------------------------------------------------------------------



 



     (8) The Employee’s disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement or his loss of any governmental or self-regulatory license that is
reasonably necessary for him to perform his responsibilities to the Group under
this Agreement, if (a) the disqualification, bar or loss continues for more than
30 days and (b) during that period the Group uses its good faith efforts to
cause the disqualification or bar to be lifted or the license replaced. While
any disqualification, bar or loss continues during the Employee’s employment, he
will serve in the capacity contemplated by this Agreement to whatever extent
legally permissible and, if his employment is not permissible, he will be placed
on leave (which will be paid to the extent legally permissible).
     (9) The Employee’s unauthorized use or disclosure of confidential or
proprietary information, or related materials, or the violation of any of the
terms of the Employment and Confidentiality Agreement executed by the Employee
or any Company standard confidentiality policies and procedures, which may
reasonably be expected to have a material adverse effect on the Group and that,
if capable of being cured, has not been cured within thirty (30) days after
written notice is delivered to the Employee by the Company, which notice
specifies in reasonable detail the alleged unauthorized use or disclosure or
violation.
     (10) The Employee’s violation of the Group’s (i) Workplace Violence Policy
or (ii) policies on discrimination, unlawful harassment or substance abuse.
     For this definition, no act or omission by the Employee will be “willful”
unless it is made by the Employee in bad faith or without a reasonable belief
that his act or omission was in the best interests of the Group.

 



--------------------------------------------------------------------------------



 



     For purposes of this Agreement, “Good Reason” shall mean any of the
following:

  1.   Any material and adverse change in the Employee’s title.     2.   Any
material and adverse reduction in the Employee’s authorities or responsibilities
other than any isolated, insubstantial and inadvertent failure by the Company
that is not in bad faith and is cured promptly on the Employee’s giving the
Company notice (and for purposes of clarification, a change in the number of
direct reports will not constitute a material and adverse reduction in the
Employee’s authorities or responsibilities);     3.   Any material reduction by
the Company in the Employee’s Base Salary or target level of Annual Bonus as set
forth in this offer letter, other than any such reduction that is (i) part of a
broad-based salary reduction program for executive officers of the Company that
does not exceed 10% or (ii) agreed to by the Employee in writing; or     4.  
The Company’s material breach of the terms of this offer letter

     provided that (A) no alleged action, reduction or breach set forth in
(1) through (4) above shall be deemed to constitute “Good Reason” unless such
action, reduction or breach remains uncured, as the case may be, after the
expiration of thirty (30) days following delivery to the Company from the
Employee of a written notice, setting forth such course of conduct deemed by the
Employee to constitute “Good Reason”; (B) such written notice must be delivered
to the Company within ninety (90) days after the Employee obtains knowledge of
such breach constituting “Good Reason”; and (C) the Employee must terminate
employment within two years after the Employee obtains knowledge of such breach
constituting “Good Reason”. The Company’s placing the Employee on paid leave for
up to ninety (90) consecutive days while it is determining whether there is a
basis to terminate the Employee’s employment for Cause will not constitute “Good
Reason”.

 